DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1-10 are allowed.
The following examiner’s statement of reasons for allowance:
Applicant’s argument with regarding to claim 1, (see Remarks pages 2-7 filed on 07/28/2022) have been considered and are persuasive.
Regarding independent claim 1, the closest prior art, Nishimura (US 2003/0231337) discloses printing apparatuses in a print shop cannot realize print setting shown by downloaded print set information, substitute print setting of a smaller difference degree is proposed to the user or a plurality of print settings are proposed to the user, thereby enabling printed matter to be outputted in accordance with desired setting of the user, (Para 0022-0059). However, Nishimura does not disclose in the affirmative, “using the computer to check digital models of print shops for compatibility with the selected digital model of the print product, using the computer to compare the digital models of print shops selected as suitable to saved preference models of actually existing print shops, and using the computer to select matching preference models of actually existing print shops for production of the print job requested by the customer; and after using a computer of the customer to select at least one actual print shop found suitable, producing the print job requested by the customer on at least one printing machine or further processing machine of the print shop selected by the customer.”
Further, the next closest prior art Komine et al (US 2012/0218594) discloses system and method for fulfilling a customer's print job needs through a process carried out by an online platform. The process includes the steps of receiving the print job with particular requirements from the customer, and retrieving from database profiles of a multiplicity of participating print shops to determine which print shop or print shops can handle the print job by matching all of the particular requirements. If it is determined that there is one print shop suitable to handle the print job by best matching all of the particular requirements, then assign the print job to the one suitable print shop. If it is determined that more than one print shop is needed to handle the print job, then split the print job and assign the split print job to a plurality of suitable print shops that together can best match all of the particular requirements of the print job, (Para 0023-0042). However, Komine et al does not disclose in the affirmative, “using the computer to check digital models of print shops for compatibility with the selected digital model of the print product, using the computer to compare the digital models of print shops selected as suitable to saved preference models of actually existing print shops, and using the computer to select matching preference models of actually existing print shops for production of the print job requested by the customer; and after using a computer of the customer to select at least one actual print shop found suitable, producing the print job requested by the customer on at least one printing machine or further processing machine of the print shop selected by the customer.”
Finally, the next closest prior art Hayami et al (US 2012/0173332) discloses a database profiles of participating print shops to determine which print shops can handle the print job, calculating a job-level green score based on the particular specifications of the print job request for each such print shop, and recommending to the customer a list of print shops that can handle the print job with a ranking of their job-level green scores. The process may also include the steps of collecting information and data from the print shops to prepare their profiles and calculate a shop-level green score for each print shop based on a set of environmental friendly factors, and storing the profiles in a database, and recommending the print shops that can handle the print job based on a ranking of total green score, (Para 0016-0032). However, Hayami et al does not disclose in the affirmative, “using the computer to check digital models of print shops for compatibility with the selected digital model of the print product, using the computer to compare the digital models of print shops selected as suitable to saved preference models of actually existing print shops, and using the computer to select matching preference models of actually existing print shops for production of the print job requested by the customer; and after using a computer of the customer to select at least one actual print shop found suitable, producing the print job requested by the customer on at least one printing machine or further processing machine of the print shop selected by the customer.”
Therefore, the prior arts Nishimura, Komine et al and Hayami et al alone or in combination do not render obvious in include the claimed feature in the affirmative, “using the computer to check digital models of print shops for compatibility with the selected digital model of the print product, using the computer to compare the digital models of print shops selected as suitable to saved preference models of actually existing print shops, and using the computer to select matching preference models of actually existing print shops for production of the print job requested by the customer; and after using a computer of the customer to select at least one actual print shop found suitable, producing the print job requested by the customer on at least one printing machine or further processing machine of the print shop selected by the customer.”

Dependent claims 2-10 are allowed because of their dependency to claim 1 respectively.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance".
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ BATAILLE whose telephone number is (571)270-7286.  The examiner can normally be reached on Monday to Thursday 7:30 AM-6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRANTZ BATAILLE/Primary Examiner, Art Unit 2677